Citation Nr: 0719273	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether the character of the appellant's discharge under 
other than honorable conditions is a bar to eligibility for 
Department of Veterans Affairs' benefits.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The appellant served on active duty from October 1985 to 
December 1986.  He was discharged under conditions other than 
honorable.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The appellant's claims 
folder is now serviced by the RO in Boise, Idaho.

This appeal was initially before the Board in April 4006, but 
was remanded so that a hearing before a traveling section of 
the Board could be scheduled.  The matter is now properly 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was discharged from active service in 
December 1986 under other than honorable conditions as a 
result of willful and persistent misconduct.

3.  The appellant has not had his discharge upgraded by the 
Department of the Navy.

4.  The appellant was not insane at the time of committing 
the offenses causing his discharge from active service.


CONCLUSION OF LAW

Entitlement to VA compensation benefits is precluded due to 
the character of the appellant's discharge.  38 U.S.C.A. 
§ 5303 (West 2002); 38 C.F.R. § 3.12 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2002, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to VA benefits, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
appellant to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim is not required as the appellant has not met 
the threshold requirements for entitlement to VA benefits.  
Consequently, he is not prejudiced by not receiving notice 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, the Board finds that VA met its duty to 
notify the appellant of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Thus, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The appellant cancelled 
a hearing before an RO hearing officer in August 2002 and did 
not appear for hearings scheduled to be held before the Board 
in February 2006 and April 2007.  The appellant has not shown 
good cause for not appearing at the April 2007 Board hearing 
and there is no request for hearing pending.  As such, it 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the appellant's claims file, and the appellant does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.

The appellant asserts that he served honorably in the United 
States Navy and was discharged for medical reasons in 
December 1986.  He contends that he was harassed by fellow 
servicemen and missed muster because of that harassment, that 
he had valid reasons for going absent without leave (AWOL) on 
several occasions, and that he did not believe he was taking 
a dishonorable discharge when he left the service in December 
1986.  The appellant avers that he developed depression while 
on active duty and should have received a medical discharge.

Service medical records show that the appellant was found to 
have a severe personality disorder that existed prior to 
service.  In June 1986, he was found fit to return to duty, 
but a recommendation for an administration discharge was made 
as the appellant's ability to function effectively in the 
Naval services was found to be seriously impaired by his 
personality disorder.  It was also determined that he was 
responsible for all of his actions.

Service personnel records show that the appellant was 
disciplined for multiple AWOL periods, failure to go to 
appointed places, disrespect of a commissioned officer, 
failure to obey lawful orders by missing muster, and for 
breaking restrictions.  He was discharged in December 1986 
under conditions other than honorable due to misconduct.  The 
DD-214 mistakenly listed drug abuse as the misconduct, but 
this was corrected with the issuance of a DD-215 in August 
1987 reflecting commission of a serious offense as the 
misconduct for which the appellant received his other than 
honorable discharge.

The appellant advised VA on several occasions that he 
believed his discharge should be upgraded.  The Board for 
Corrections of Naval Records advised VA in December 2004 that 
it was investigating a request for an upgrade and VA complied 
with its request for records.  Neither the appellant nor the 
Navy have submitted evidence of an upgraded discharge.

Veterans who have been discharged from active service under 
conditions other than dishonorable are eligible for VA 
compensation benefits.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.12(a).  A discharge because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  A discharge based on willful and 
persistent misconduct includes a discharge under other than 
honorable conditions if that discharge was given for more 
than a minor offense.  See 38 C.F.R. § 3.12(d)(4).  A 
discharge or release from service under dishonorable 
conditions is a bar to the payment of benefits unless, 
however, it is found that the person was insane at the time 
of committing the offenses causing the discharge.  See 
38 C.F.R. § 3.12(b).

Given the evidence as outlined above, the Board finds that 
the appellant's discharge was for more than a minor offense.  
His records reflect a pattern of misconduct that is deemed 
both willful and persistent.  Although the Board finds the 
appellant's assertions with respect to the reasons for his 
misconduct somewhat credible, he has presented no evidence, 
medical or otherwise, that he was insane at the time of 
committing those offenses.  Additionally, the appellant's 
discharge has not been upgraded by the Department of the 
Navy.  Consequently, the Board must find that the character 
of the appellant's discharge is dishonorable based upon 
willful and persistent misconduct and that, as a result, he 
is not eligible for VA compensation benefits.







ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the appellant's discharge.





____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


